DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II, claims 13-22 in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that separate classification is not conclusive proof of divisibility and there would not be a serious burden in examining all claims.  This is not found persuasive because of the reasons set forth in the previous office action, namely searching the various embodiments would require searching in different classification areas using different search terms in a mature technology area that is well-occupied with prior art.  Applicant is respectfully reminded of the right to rejoinder should allowable subject matter be found and included in the non-elected embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13, 14, 17, 19 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iyer et al. (US 7,187,535, hereinafter “Iyer”).
In regards to claim 13, Iyer discloses a medical device, comprising: a can that houses medical circuitry (Fig. 9, element 170); a connector enclosure that includes an opening to a cavity (172) and further including a metallic base having a plurality of feedthrough pin passageways (100 and/or 200); lead connectors within the cavity and aligned with the opening (col. 5, lines 44-47); a plurality of feedthrough pins that are electrically connected to the lead connectors and that pass through the feedthrough pin passageways in a fixed relationship relative to the metallic base to extend externally of the connector enclosure and into the can to electrically couple to the medical circuitry (208-224); glass present within the feedthrough pin passageways and creating a seal to the feedthrough pins (Fig. 3, element 124; col. 3, lines 54-61); -4-at least one feedthrough filter plate bonded to the metallic base, the feedthrough filter plate including a plurality of feedthrough pin passageways that receive the feedthrough pins, the feedthrough filter plate including conductors that are capacitively coupled to the feedthrough pins (Figs. 11 and 12, element 234, col. 6, lines 7-47; Fig. 6 and accompanying text showing the capacitive coupling); ; wherein a portion of the can is in contact with the metallic base of the connector enclosure (col. 6, lines 16-19; welding flange for welding to the can; col. 5, lines 6-11), the conductors of the feedthrough filter plate are electrically coupled to the can, and a bond is present at the contact of the portion of the can and the metallic base of the connector enclosure (col. 5, lines 6-11).
In regards to claims 14 and 21, Iyer discloses that the can has an opening defined by an edge and where creating the bond is done so that the metallic base covers the opening (col. 5, lines 54-62, col. 1, lines 14-21; the feedthrough assembly is hermetically sealed to the aperture in the “can” by welding).
In regards to claims 17 and 19, the metallic base/connector enclosure comprises a titanium panel that covers the cavity (col. 3, lines 32-40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Iyer.  Iyer discloses the essential features of the claimed invention, including that the bond is a metallic weld, but does not expressly disclose the weld is a laser seam weld.  However, the examiner is considering a “laser seam weld” to be a product-by-process limitation that merely requires the structure implied by a laser seam weld method step.  In this case, a weld would result in the same structural product, whether provided by a laser or by other means.  Additionally and alternatively, it is notorious in the art of implantable device housing construction to join components by laser welding to provide the predictable results of an efficient metal joining method that can be provided automatically during assembly.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer by providing the metallic weld by laser welding to provide the predictable results of an efficient metal joining method that can be provided automatically during assembly.
Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer in view of Gramse (US 2002/0138114, hereinafter “Gramse”).  Iyer discloses the essential features of the claimed invention including a can that is metallic (col. 5, lines 54-57), but does not expressly disclose that the can is fully metallic or that the connector enclosure a body that is fully metallic.  However Gramse, in the same field of endeavor of implantable device casings, teaches a fully metallic (titanium) case and header (par. 0010) to provide the predictable results of a case that allows for size reduction, simplifies creation of a hermetic environment, and avoids possible allergic reactions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer by providing a fully metallic (titanium) case and header to provide the predictable results of a housing that allows for size reduction, simplifies creation of a hermetic environment, and avoids possible allergic reactions.
Claims 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer in view of Stone et al. (US 2012/0035697, hereinafter “Stone”).  Iyer discloses the essential features of the claimed invention including a housing and base/ferrule/panel made of titanium, but does not expressly disclose that the base is grade 5 titanium or that the panel is grade 1 titanium.  However Stone, in the same field of endeavor of implantable device housings, discloses constructing housing components of grade 1 or 5 titanium (par. 0152) to provide the predictable results of a material that is known to be biocompatible and suitable for housing electronics (par. 0152).  This is a simple substitution of one known type of implantable device housing metal for another known implantable device housing metal to yield no more than predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer by providing the base of grade 5 titanium and the panel of grade 1 titanium to provide the predictable results of a material that is known to be biocompatible and suitable for housing electronics.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, and 18 of U.S. Patent No. 9,907,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent narrower than (i.e., “anticipate”) the features of claim 13 of the instant application.  The remaining features are notorious in the art and would have been obvious to provide in view of the prior art references provided above.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,144,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent narrower than (i.e., “anticipate”) the features of claim 13 of the instant application.  The remaining features are notorious in the art and would have been obvious to provide in view of the prior art references provided above.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,393,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent narrower than (i.e., “anticipate”) the features of claim 13 of the instant application.  The remaining features are notorious in the art and would have been obvious to provide in view of the prior art references provided above.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Twetan et al. (US 2005/0203583) is one of many teachings of laser seam welding of implantable device housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792